Citation Nr: 0509199	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  04-31 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Boise 
Idaho


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical treatment rendered at a private facility 
on February 4, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel




INTRODUCTION

The veteran had active military service from June 1960 to 
June 1964.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 decision by the 
VAMC which denied payment or reimbursement for the cost of 
unauthorized medical treatment rendered at a private facility 
on February 4, 2004.



REMAND

In a September 2004 substantive appeal, the veteran indicated 
that he wanted a Travel Board hearing.  In December 2004, the 
veteran returned a form clarifying that he wanted a video 
hearing with the Board instead of an "in person" hearing.  
The veteran was never scheduled for this hearing.  The agency 
of original jurisdiction must schedule the Video Conference 
Board hearing for the veteran.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2004).  

Accordingly, the case is remanded for the following action:

Schedule the veteran for a Video 
Conference Board hearing at the local VA 
Regional Office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this appeal.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




